The opinion of the court was delivered by
Powers, J.
By s. 4, c. 20, Gen. Sts., the justices had jurisdiction upon complaint made to inquire whether Altha A. Ring had come to Starksboro to reside ; whether she was chargeable as a pauper to that town, or likely to become so ; and whether she had a legal settlement in Huntington. If she had come to reside in Starksboro, she could not be warned out unless she had become chargeable, or it was likely she would become chargeable, to the town.
If all the facts necessary to give jurisdiction are made to appear, the justices are empowered to order the pauper to remove by a day fixed, to the place of its legal settlement; and if such order is not observed, the justices may, by warrant, compel such removal. In case a warrant is issued, the statute directs the justices to make and certify a copy of their order of removal and append thereto a notice, both of which are to be duly served upon the defendant town.
The copy of the order of removal embodies the adjudication made by the justices, and should set forth every fact essential to give them jurisdiction. The notice only declares that the pauper has been duly ordered to remove by a day limited. The copy of the order and notice served upon the defendant town is the first notice such town has of the proceedings, and such town predicates its action in the premises upon the judgment it is thereby informed has been passed by the justices. It has the right to rely upon the copy furnished as showing the authentic determination of questions affecting its interests in the premises.
*602The copy served upon the town of Huntington disclosed no adjudication that Altha Ring was a pauper chargeable to Starksboro. It only informed the town that she had come to Starksboro to reside, and had a legal settlement in Huntington. Such judgment was void on its face, and imposed no liability upon the town of Huntington.
The town of Huntington was not bound to take an appeal in order to shun liability. In the language of sec. 8, its overseer was not “ aggrieved ” by any action of the plaintiff town of which he had been informed.
The County Court erred in its charge upon the effect of the defendant’s evidence.
Judgment reversed.